97 F.3d 1446
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Miles E. COLBERT, Plaintiff--Appellant,v.YADKIN VALLEY TELEPHONE MEMBERSHIP CORPORATION;  Jeffrie A.Adams;  Joseph Duane Long;  William R. Crownfield,Defendants--Appellees.
No. 95-3142.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 17, 1996Decided:  Sept. 24, 1996

Miles E. Colbert, Appellant Pro Se.  John Sloane Harrison, Reginald Farrell Combs, BLANCO, TACKABERY, COMBS & MATAMOROS, P.A., Winston-Salem, North Carolina, for Appellees.
Before HALL and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the magistrate judge's* order granting Defendants' motion for summary judgment.  We have reviewed the record and the magistrate judge's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the magistrate judge.   Colbert v. Yadkin Valley Telephone Membership Corp., No. CA-95-195-6 (M.D.N.C. Nov. 6, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.



*
 The parties consented to disposition by a magistrate judge pursuant to 28 U.S.C. § 636(c) (1994)